 



Exhibit 10.6
     This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) dated as of June 30,
2005 is made and entered into by and between American Real Estate Partners,
L.P., a Delaware limited partnership (the “Company”), and the other signatories
listed hereto (each a “Holder” and collectively the “Holders”). Capitalized
terms used herein, but not otherwise defined shall have the meaning set forth in
the Amended and Restated Agreement of Limited Partnership of the Company (as
amended from time to time, the “Partnership Agreement”).
     WHEREAS, the Company contemplates the issuance to Holders (the “Issuance”)
of depositary units representing limited partnership interests the Company
(“Depositary Units”); and
     WHEREAS, the Holders desire, and the Company agrees to grant to the
Holders, certain registration rights with respect to the Depositary Units.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
GRANT OF REGISTRATION RIGHTS
          Section 1.1 RIGHTS GRANTED. The Company agrees that, upon consummation
of the Issuance, the Holders shall be entitled to the registration rights
described in Article IV herein.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
          The Company hereby represents and warrants to the Holders as follows:
          Section 2.1 DUE FORMATION OF THE COMPANY. The Company is a limited
partnership duly formed, validly existing and in good standing under the Laws of
the State of Delaware. The Company has full organizational power and authority
to execute and deliver this Agreement and to perform the Company’s obligations
hereunder and to consummate the transactions contemplated hereby.
          Section 2.2 AUTHORITY. The execution and delivery by the Company of
this Agreement, and the performance by such party of its obligations hereunder,
have been duly and validly authorized by the Board of Directors of its general
partner, no other corporate

 



--------------------------------------------------------------------------------



 



action on the part of the Company or its partners being necessary. This
Agreement has been duly and validly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.
          Section 2.3 CAPITAL STRUCTURE. The Depositary Units, when issued, will
be duly authorized, validly issued, fully paid and nonassessable.
          Section 2.4 NO CONFLICTS. The execution and delivery by the Company of
this Agreement do not, and the performance by the Company of its obligations
under this Agreement and the consummation of the transactions contemplated
hereby will not:
               (a) conflict with or result in a violation or breach of any of
the terms, conditions or provisions of the organizational documents of the
Company;
               (b) conflict with or result in a violation or breach of any term
or provision of any Law or Order applicable to the Company or any of its Assets
and Properties (other than such conflicts, violations or breaches (i) which will
not in the aggregate adversely affect the validity or enforceability of this
Agreement or have a material adverse effect on the Business or Condition of the
Company or (ii) as would occur solely as a result of the identity or the legal
or regulatory status of the Holders or any of its Affiliates); or
               (c)(i) conflict with or result in a violation or breach of,
(ii) constitute (with or without notice or lapse of time or both) a default
under, (iii) require the Company to obtain any consent, approval or action of,
make any filing with or give any notice to any Person as a result or under the
terms of, (iv) result in or give to any Person any right of termination,
cancellation, acceleration or modification in or with respect to, or (v) result
in the creation or imposition of any Lien upon the Company or any of its Assets
and Properties under, any Contract or License to which the Company is a party or
by which any of its Assets and Properties is bound.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE HOLDERS
          Each of the Holders severally represents and warrants to the Company
as follows:
          Section 3.1 ORGANIZATION OF THE HOLDERS. Such Holder is duly
organized, validly existing and in good standing under the Laws of the state of
its organization. Such Holder is duly authorized to execute and deliver this
Agreement and to perform such Holder’s obligations hereunder and to consummate
the transactions contemplated hereby.
          Section 3.2 AUTHORITY. The execution and delivery by such Holder of
this Agreement, and the performance by such Holder of its obligations hereunder,
have been duly and validly authorized, no other action on the part of such
Holder being necessary. This

2



--------------------------------------------------------------------------------



 



Agreement has been duly and validly executed and delivered by such Holder and
constitutes a legal, valid and binding obligation of the Holder enforceable
against the Holder in accordance with its terms.
          Section 3.3 NO CONFLICTS. The execution and delivery by such Holder of
this Agreement does not, the performance by such Holder of its obligations under
this Agreement and the consummation of the transactions contemplated hereby will
not:
               (a) conflict with or result in a violation or breach of any of
the terms, conditions or provisions of its operating agreement (or other
comparable organizational documents) of such Holder;
               (b) conflict with or result in a violation or breach of any term
or provision of any Law or Order applicable to such Holder or any of its Assets
and Properties (other than such conflicts, violations or breaches (i) which will
not in the aggregate adversely affect the validity or enforceability of this
Agreement or have a material adverse effect on the Business or Condition of such
Holder or (ii) as would occur solely as a result of the identity or the legal or
regulatory status of the Company or any of its Affiliates); or
               (c) (i) conflict with or result in a violation or breach of,
(ii) constitute (with or without notice or lapse of time or both) a default
under, (iii) require such Holder to obtain any consent, approval or action of,
make any filing with or give any notice to any Person as a result or under the
terms of, (iv) result in or give to any Person any right of termination,
cancellation, acceleration or modification in or with respect to, or (v) result
in the creation or imposition of any Lien upon such Holder or any of its Assets
and Properties under, any Contract or License to which such Holder is a party or
by which any of its Assets and Properties is bound.
ARTICLE IV
COVENANTS OF THE COMPANY
          The Company covenants and agrees with the Holders that the Company
will comply with the covenants and provisions of this ARTICLE IV, except to the
extent the Holders may otherwise consent in writing:
          Section 4.1 PIGGY-BACK REGISTRATION. If at any time the Company shall
determine to register for its own account or the account of others under the
Securities Act (including pursuant to a demand for registration made by any
Holder of Registrable Securities) any of its equity securities, or warrants to
purchase equity securities, other than on Form S-4 or Form S-8 or their then
equivalents relating to Depositary Units to be issued solely in connection with
any acquisition of any entity or business, it shall send to each Holder of
Registrable Securities as reflected on the books and records of or maintained on
behalf of the Company,

3



--------------------------------------------------------------------------------



 



including each Holder who has the right to acquire, who is entitled to
registration rights under this SECTION 4.1 written notice of such determination
and, if within fifteen (15) days after receipt of such notice, such Holder shall
so request in writing, the Company shall use its reasonable efforts to include
in such registration statement all or any part of the Registrable Securities
such Holder requests to be registered, except that if, in connection with any
underwritten public offering of the Company the managing underwriter shall
impose a limitation on the number of Units which may be included in the
registration statement because, in its judgment, such limitation is necessary to
effect an orderly public distribution, then the Company shall be obligated to
include in such registration statement only such limited portion of the
Registrable Securities with respect to which such Holder has requested inclusion
hereunder. Any exclusion of Registrable Securities shall be made pro rata among
the Holders seeking to include Registrable Securities, in proportion to the
number of Registrable Securities sought to be included by such Holders;
provided, however, that the Company shall not exclude any Registrable Securities
unless the Company has first excluded all outstanding securities which are not
entitled by right to inclusion of securities in such registration statement
pursuant to this ARTICLE IV. No incidental right under this SECTION 4.1 shall be
construed to limit any registration required under SECTION 4.2. The obligations
of the Company to a Holder under this SECTION 4.1 may be waived only by such
Holder. Anything herein to the contrary notwithstanding, no other registration
rights (demand or piggy-back) with respect to any debt or equity securities
shall be granted to any Person without the consent of the Holders.
          Section 4.2 DEMAND REGISTRATION.
               (a) If at any time and from time to time after the date hereof
Holders of a majority (determined by capital account balance) of Registrable
Securities owned by all Holders (the “Required Holders”) shall notify the
Company in writing that it or they intend to offer or cause to be offered for
public sale Registrable Securities held by such Holders which constitute at
least twenty percent (20%) of the Registrable Securities, then the Company will
so notify all Holders of Registrable Securities, including all Holders who have
a right to acquire Registrable Securities. Upon written request of any Holder
given within fifteen (15) days after the receipt by such Holder from the Company
of such notification, the Company will use its best efforts to cause such of the
Registrable Securities as may be requested by any Holder thereof (including the
Holder or Holders giving the initial notice of intent to offer) to be registered
under the Securities Act as expeditiously as possible. In connection with any
request by any Holder of Registrable Securities for registration thereof
pursuant to this SECTION 4.2, the Company shall have the right (to be exercised
not more than one time in any 365 day period) to defer the filing of a
registration statement with the Commission for up to 90 days after such filing
would otherwise be required hereunder if the Company shall furnish to the
Holders requesting such registration a certificate approved by the Board of
Directors of the General Partner of the Company stating that, in the good faith
judgment of the Company, it would be materially detrimental to the interests of
the Company for such registration statement to be filed at such time.

4



--------------------------------------------------------------------------------



 



               The Company will not be obligated to effect more than two
registrations pursuant to this Section 4.2, provided that a request for
registration will not count for the purposes of this limitation if (i) the
Required Holders determine in good faith to withdraw (prior to the effective
date of the registration statement relating to such request) the proposed
registration due to marketing or regulatory reasons, (ii) the registration
statement relating to such request is not declared effective within 180 days of
the date such registration statement is first filed with the Commission,
(iii) prior to the sale of at least 90% of the Registrable Securities included
in the registration relating to such request, such registration is adversely
affected by any stop order, injunction or other order or requirement of the
Commission or other governmental agency or court for any reason and the Company
fails to have such stop order, injunction or other order or requirement removed,
withdrawn or resolved to the Required Holders’ reasonable satisfaction within
30 days of the date of such order, or (iv) the conditions to closing specified
in the underwriting agreement or purchase agreement entered into in connection
with the registration relating to such request are not satisfied (other than as
a result of a material default or breach thereunder by the Required Holders).
Notwithstanding the foregoing, the Company will pay all reasonable expenses in
connection with any request for registration pursuant to Section 4.2 regardless
of whether or not such request counts toward the limitation set forth above.
          Section 4.3 REGISTRATIONS ON FORM S-3. In addition to the rights
provided the Holders of Registrable Securities in SECTIONS 4.1 and 4.2, if the
registration of Registrable Securities under the Securities Act can be effected
on Form S-3 (or any similar form promulgated by the Commission), then upon the
written request of one or more Holders of Registrable Securities for the
registration of at least twenty percent (20%) of the Registrable Securities, the
Company will so notify each Holder of Registrable Securities, including each
Holder who has a right to acquire Registrable Securities, and then will, as
expeditiously as possible, use its best efforts to effect qualification and
registration under the Securities Act on Form S-3 of all or such portion of the
Registrable Securities as the Holder or Holders shall specify in the initial
request to the Company or upon written request of a Holder to the Company given
within fifteen (15) days after the receipt by the Holders from the Company of
such notification.
          Section 4.4 EFFECTIVENESS. The Company will use its best efforts to
maintain the effectiveness for up to 90 days (or such shorter period of time as
the underwriters need to complete the distribution of the registered offering,
or one year in the case of a “shelf’ registration statement on Form S-3) of any
registration statement pursuant to which any of the Registrable Securities are
being offered, and from time to time will use reasonable efforts to amend or
supplement such registration statement and the prospectus contained therein to
the extent necessary to comply with the Securities Act and any applicable state
securities statute or regulation. The Company will also provide each Holder of
Registrable Securities with as many copies of the prospectus contained in any
such registration statement as it may reasonably request.

5



--------------------------------------------------------------------------------



 



          Section 4.5 INDEMNIFICATION BY THE COMPANY. (a) In the event that the
Company registers any of the Registrable Securities under the Securities Act,
the Company will indemnify and hold harmless each Holder and each underwriter of
the Registrable Securities (including their officers, directors, affiliates and
partners) so registered (including any broker or dealer through whom such Units
may be sold) and each Person, if any, who controls such Holder or any such
underwriter within the meaning of Section 15 of the Securities Act from and
against any and all losses, claims, damages, expenses or liabilities, joint or
several, to which they or any of them become subject under the Securities Act,
applicable state securities laws or under any other statute or at common law or
otherwise, as incurred, and, except as hereinafter provided, will reimburse each
such Holder, each such underwriter and each such controlling Person, if any, for
any legal or other expenses reasonably incurred by them or any of them in
connection with investigating or defending any actions whether or not resulting
in any liability, as incurred, insofar as such losses, claims, damages,
expenses, liabilities or actions arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
registration statement, in any preliminary or amended preliminary prospectus or
in the final prospectus (or the registration statement or prospectus as from
time to time amended or supplemented by the Company) or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading, or any violation by the Company of any rule or
regulation promulgated under the Securities Act or any state securities laws
applicable to the Company and relating to action or inaction required of the
Company in connection with such registration, unless (i) such untrue statement
or alleged untrue statement or omission or alleged omission was made in such
registration statement, preliminary or amended preliminary prospectus or final
prospectus in reliance upon and in conformity with information furnished in
writing to the Company in connection therewith by any such Holder of Registrable
Securities (in the case of indemnification of such Holder), any such underwriter
(in the case of indemnification of such underwriter) or any such controlling
Person (in the case of indemnification of such controlling Person) expressly for
use therein, or unless (ii) in the case of a sale directly by such Holder of
Registrable Securities (including a sale of such Registrable Securities through
any underwriter retained by such Holder of Registrable Securities to engage in a
distribution solely on behalf of such Holder of Registrable Securities), such
untrue statement or alleged untrue statement or omission or alleged omission was
contained in a preliminary prospectus and corrected in a final or amended
prospectus copies of which were delivered to such Holder of Registrable
Securities or such underwriter on a timely basis, and such Holder of Registrable
Securities failed to deliver a copy of the final or amended prospectus at or
prior to the confirmation for the sale of the Registerable Securities to the
person asserting any such loss, claim, damage or liability in any case where
such delivery is required by the Securities Act.
               (b) Promptly after receipt by any Holder of Registrable
Securities, any underwriter or any controlling Person, of notice of the
commencement of any action in respect of which indemnity may be sought against
the Company, such Holder of Registrable Securities, or such underwriter or such
controlling person, as the case may be, will notify the Company in writing of
the commencement thereof (provided, that failure by any such person to so notify
the

6



--------------------------------------------------------------------------------



 



Company shall not relieve the Company from any liability it may have hereunder
to any other Person entitled to claim indemnity or contribution hereunder) and,
subject to the provisions hereinafter stated, the Company shall be entitled to
assume the defense of such action (including the employment of counsel, who
shall be counsel reasonably satisfactory to such Holder of Registrable
Securities, such underwriter or such controlling Person, as the case may be),
and the payment of expenses insofar as such action shall relate to any alleged
liability in respect of which indemnity may be sought against the Company.
               (c) Such Holder of Registrable Securities, any such underwriter
or any such controlling Person shall have the right to employ separate counsel
in any such action and to participate in the defense thereof but the fees and
expenses of such counsel subsequent to any assumption of the defense by the
Company shall not be at the expense of the Company unless the employment of such
counsel has been specifically authorized in writing by the Company. The Company
shall not be liable to indemnify any Person for any settlement of any such loss,
claim, damage, expense, liability or action effected without the Company’s
written consent. The Company shall not, except with the approval of each party
being indemnified under this SECTION 4.5, consent to entry of any judgment or
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to the parties being so
indemnified of a release from all liability in respect to such claim or
litigation.
               (d) In order to provide for just and equitable contribution to
joint liability under the Securities Act in any case in which any Holder of
Registrable Securities exercising rights under this ARTICLE IV, or any
controlling Person of any such Holder, makes a claim for indemnification
pursuant to this SECTION 4.5 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this SECTION 4.5 provides for indemnification in such case, then, the Company
and such Holder will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion as is appropriate to reflect the relative fault of the Company
on the one hand and of the Holder of Registrable Securities on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of the
Holder of Registrable Securities on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company on the one hand or by the Holder of
Registrable Securities on the other, and each party’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, however, that, in any such case, (A) no such
Holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered by it pursuant to such
registration statement, net of any underwriting discounts or commissions paid by
such Holder; and (B) no person or entity guilty of fraudulent misrepresentation
(within the meaning of Section

7



--------------------------------------------------------------------------------



 



1 I (f) of the Securities Act) will be entitled to contribution from any person
or entity who was not guilty of such fraudulent misrepresentation.
          Section 4.6 INDEMNIFICATION BY HOLDERS OF REGISTRABLE SECURITIES.
(a) In the event that the Company registers any of the Registrable Securities
under the Securities Act, each Holder of the Registrable Securities so
registered will indemnify and hold harmless the Company, each of its directors,
each of its officers who have signed or otherwise participated in the
preparation of the registration statement, each underwriter of the Registrable
Securities so registered (including any broker or dealer through whom such of
the Units may be sold) and each Person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act from and against any and all
losses, claims, damages, expenses or liabilities, joint or several, to which
they or any of them may become subject under the Securities Act, applicable
state securities laws or under any other statute or at common law or otherwise,
and, except as hereinafter provided, will reimburse the Company and each such
director, officer, underwriter or controlling Person for any legal or other
expenses reasonably incurred by them or any of them in connection with
investigating or defending any actions whether or not resulting in any
liability, insofar as such losses, claims, damages, expenses, liabilities or
actions arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the registration statement, in any
preliminary or amended preliminary prospectus or in the final prospectus (or in
the registration statement or prospectus as from time to time amended or
supplemented) or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary in
order to make the statements therein not misleading, but only insofar as (i) any
such statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company in connection therewith by such
Holder of Registrable Securities expressly for use therein and (ii) in the case
of a sale directly by such Holder of Registrable Securities (including a sale of
such Registrable Securities through any underwriter retained by such Holder of
Registrable Securities to engage in a distribution solely on behalf of such
Holder of Registrable Securities), such untrue statement or alleged untrue
statement or omission or alleged omission was contained in a preliminary
prospectus and corrected in a final or amended prospectus copies of which were
delivered to such Holder of Registrable Securities or such underwriter on a
timely basis, and such Holder of Registrable Securities failed to deliver a copy
of the final or amended prospectus at or prior to the confirmation for the sale
of the Registerable Securities to the person asserting any such loss, claim,
damage or liability in any case where such delivery is required by the
Securities Act; provided, however, that such Holder’s obligations hereunder
shall be limited to an amount equal to the aggregate public offering price of
the Registrable Securities sold by such Holder in such registration, net of any
underwriting discounts or commissions paid by such Holder.
               (b) Promptly after receipt of notice of the commencement of any
action in respect of which indemnity may be sought against such Holder of
Registrable Securities hereunder, the Company will notify such Holder of
Registrable Securities in writing of the commencement thereof (provided, that
failure by the Company to so notify such Holder shall not

8



--------------------------------------------------------------------------------



 



relieve such Holder from any liability it may have hereunder to any other Person
entitled to claim indemnity or contribution hereunder), and such Holder of
Registrable Securities shall, subject to the provisions hereinafter stated, be
entitled to assume the defense of such action (including the employment of
counsel, who shall be counsel reasonably satisfactory to the Company) and the
payment of expenses insofar as such action shall relate to the alleged liability
in respect of which indemnity may be sought against such Holder of Registrable
Securities. The Company and each such director, officer, underwriter or
controlling Person shall have the right to employ separate counsel in any such
action and to participate in the defense thereof, but the fees and expenses of
such counsel subsequent to any assumption of the defense by such Holder of
Registrable Securities shall not be at the expense of such Holder of Registrable
Securities unless employment of such counsel has been specifically authorized in
writing by such Holder of Registrable Securities. Such Holder of Registrable
Securities shall not be liable to indemnify any Person for any settlement of any
such loss, claim, damage, expense, or liability or action effected without such
Holder’s written consent.
               (c) In order to provide for just and equitable contribution to
joint liability under the Securities Act in any case in which the Company or
another Person entitled to indemnification pursuant to this SECTION 4.6 makes a
claim for indemnification pursuant to this SECTION 4.6, but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case
notwithstanding that this SECTION 4.6 provides for indemnification, in such
case, then, the Company and such Holder will contribute to the aggregate losses,
claims, damages or liabilities to which they may be subject (after contribution
from others) in such proportion as is appropriate to reflect the relative fault
of the Company on the one hand and of the Holder of Registrable Securities on
the other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of the
Holder of Registrable Securities on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company on the one hand or by the Holder of
Registrable Securities on the other, and each party’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, however, that, in any such case, (A) no such
Holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered by it pursuant to such
registration statement, net of any underwriting discounts or commissions paid by
such Holder; and (B) no person or entity guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any person or entity who was not guilty of such fraudulent
misrepresentation.
          Section 4.7 EXCHANGE ACT REGISTRATION. If the Company at any time
shall list any class of equity securities on any national securities exchange or
obtain authorization for Units of such class to be quoted on an automated
quotation system and shall register such

9



--------------------------------------------------------------------------------



 



class of equity securities under the Exchange Act, the Company will, at its
expense, simultaneously list on such exchange or qualify for trading on such
automated quotation system and maintain such listing or authorization of, the
Registrable Securities of such class. If the Company becomes subject to the
reporting requirements of either Section 13 or Section 15(d) of the Exchange
Act, the Company will use its best efforts to timely file with the Commission
such information as the Commission may require under either of said Sections;
and in such event, the Company shall use its best efforts to take all action as
may be required as a condition to the availability of Rule 144 or Rule 144A
under the Securities Act (or any successor exemptive rule hereafter in effect)
with respect to such equity securities. The Company shall furnish to any Holder
of Registrable Securities forthwith upon request (i) a written statement by the
Company as to its compliance with the reporting requirements of Rule 144, (ii) a
copy of the most recent annual or quarterly report of the Company as filed with
the Commission, and (iii) such other reports and documents as a Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing a Holder to sell any such Registrable Securities without
registration. The Company agrees to use its best efforts to facilitate and
expedite transfers of the Registrable Securities pursuant to Rule 144 under the
Securities Act, which efforts shall include timely notice to its transfer agent
to expedite such transfers of Registrable Securities.
          Section 4.8 DAMAGES. The Company recognizes and agrees that the Holder
of Registrable Securities will not have an adequate remedy if the Company fails
to comply with this ARTICLE IV and that damages may not be readily
ascertainable, and the Company expressly agrees that, in the event of such
failure, it shall not oppose an application by the Holder of Registrable
Securities or any other Person entitled to the benefits of this ARTICLE IV
requiring specific performance of any and all provisions hereof or enjoining the
Company from continuing to commit any such breach of this ARTICLE.
          Section 4.9 FURTHER OBLIGATIONS OF THE COMPANY. Whenever under the
preceding SECTIONS of this ARTICLE IV, the Company is required hereunder to
register Registrable Securities, it agrees that it shall also do the following:
               (i) Furnish to each selling Holder such copies of each
preliminary and final prospectus and such other documents as said Holder may
reasonably request to facilitate the public offering of its Registrable
Securities;
               (ii) Use its best efforts to register or qualify the Registrable
Securities covered by said registration statement under the applicable
securities or “blue sky” laws of such jurisdictions as any selling Holder may
reasonably request; provided, however, that the Company shall not be obligated
to qualify to do business in any jurisdictions where it is not then so qualified
or to take any action which would subject it to the service of process in suits
other than those arising out of the offer or sale of the securities covered by
the registration statement in any jurisdiction where it is not then so subject;

10



--------------------------------------------------------------------------------



 



               (iii) Furnish to each selling Holder a signed counterpart,
addressed to the selling Holders and any underwriter, of “comfort” letters
signed by the Company’s independent public accountants who have examined and
reported on the Company’s financial statements included in the registration
statement, to the extent permitted by the standards of the American Institute of
Certified Public Accountants, covering substantially the same matters with
respect to the registration statement (and the prospectus included therein) and
(in the case of the accountants’ “comfort” letters) with respect to events
subsequent to the date of the financial statements, as are customarily covered
in opinions of issuer’s counsel and in accountants’ “comfort” letters delivered
to the underwriters in underwritten public offerings of securities, to the
extent that the Company is required to deliver or cause the delivery of such
opinion or “comfort” letters to the underwriters in an underwritten public
offering of securities;
               (iv) Permit each selling Holder of Registrable Securities or such
Holder’s counsel or other representatives to inspect and copy such
non-confidential corporate documents and records as may reasonably be requested
by them;
               (v) Furnish to each selling Holder of Registrable Securities a
copy of all documents filed with and all correspondence from or to the
Commission in connection with any such offering of securities;
               (vi) Use its best efforts to insure the obtaining of all
necessary approvals from the NASD or other applicable regulatory authority, if
applicable;
               (vii) Use its best efforts to cause all Registrable Securities so
registered pursuant hereto to be listed on any securities exchange or authorized
for quotation in any automated quotation system on or in which outstanding Units
are listed or authorized for quotation at the time such registration is declared
effective by the Commission;
               (viii) Designate a transfer agent and registrar for the class or
classes, or series or series, of Units which include such Registrable Securities
and obtain a CUSIP number for same, in each case not later than the date such
registration is declared effective by the Commission; and
               (ix) Otherwise use its best efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
Holders, as soon as reasonably practicable, an earning statement covering the
period of at least twelve months, but not more than eighteen months, beginning
with the first month after the effective date of the registration statement
covering the initial public offering, which earning statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.
          Whenever under the preceding SECTIONS of this ARTICLE IV the Holders
of Registrable Securities are registering such securities pursuant to any
registration statement, each such Holder agrees to timely provide to the
Company, at its request, such information and

11



--------------------------------------------------------------------------------



 



materials as it may reasonably request in order to effect the registration of
such Registrable Securities.
          Section 4.10 EXPENSES. In the case of each registration effected under
this Article IV, the Company shall bear all reasonable costs and expenses of
each such registration on behalf of the selling Holders of Registrable
Securities, including, but not limited to, the Company’s printing, legal and
accounting fees and expenses, Commission and NASD filing fees and “Blue Sky”
fees; provided, however, that the Company shall have no obligation to pay or
otherwise bear any portion of the underwriters’ commissions or discounts
attributable to the Registrable Securities being offered and sold by the Holders
of the Registrable Securities, or the fees and expenses of counsel for the
selling Holders of Registrable Securities in connection with the registration of
the Registrable Securities. The Company shall also pay all expenses of the
Holders of the Registrable Securities in connection with any registration
initiated pursuant to this ARTICLE IV which is withdrawn or abandoned at the
request of the Company.
          Section 4.11 TRANSFERABILITY. (a) For all purposes of ARTICLE IV of
this Agreement, a Holder or assignee thereof who becomes a party to this
Agreement in accordance with SECTION 4.11(b) hereof shall be deemed at any
particular time to be the Holder of all Registrable Securities of which such
Person shall at such time be the “beneficial owner,” determined in accordance
with Rule 13d-3 under the Exchange Act.
               (b) For all purposes of ARTICLE IV of this Agreement, the Holder
of Registrable Securities shall include not only the Holder, but also any
assignee or transferee of the Registrable Securities; provided, however, that
such assignee or transferee agrees in writing to be bound by all of the
provisions of this Agreement.
          Section 4.12 MERGERS, ETC. The Company shall not, directly or
indirectly, enter into any merger, consolidation or reorganization in which the
Company shall not be the surviving entity unless the proposed surviving entity
shall, prior to such merger, consolidation or reorganization, agree in writing
to assume the obligations of the Company under this Agreement, and for that
purpose references hereunder to Registrable Securities shall be deemed to be
references to the securities which the Holders would be entitled to receive in
exchange for Registrable Securities under any such merger, consolidation or
reorganization; provided, however, that the provisions of this SECTION 4.12
shall not apply in the event of any merger, consolidation, or reorganization in
which the Company is not the surviving entity if all Holders are entitled to
receive in exchange for their Registrable Securities consideration consisting
solely of (i) cash, or (ii) securities of the acquiring entity which may be
immediately sold to the public without registration under the Securities Act.
ARTICLE V DEFINITIONS

12



--------------------------------------------------------------------------------



 



          Section 5.1 DEFINITIONS. As used in this Agreement, the following
defined terms have the meanings indicated below:
          “Affiliate” means any Person that directly, or indirectly through one
of more intermediaries, controls or is controlled by or is under common control
with the Person specified. For purposes of this definition, control of a Person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person whether by Contract or otherwise.
          “Agreement” has the meaning ascribed to it in the forepart of this
Agreement.
          “Assets and Properties” of any Person means all assets and properties
of every kind, nature, character and description (whether real, personal or
mixed, whether tangible or intangible, and wherever situated), including the
goodwill related thereto, operated, owned or leased by such Person.
          “Business or Condition of the Company” means the business, financial
condition or results of operations of the Company and the Subsidiaries taken as
a whole.
          “Commission” shall mean the United States Securities and Exchange
Commission or any other federal agency at the time administering the Securities
Act or the Exchange Act.
          “Company” has the meaning ascribed to it in the forepart of this
Agreement.
          “Contract” means any agreement, lease, license, evidence of
indebtedness, mortgage, indenture, security agreement or other contract.
          “Depositary Units” has the meaning ascribed to it in the recitals of
this Agreement.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any similar federal statute, and the rules and regulations of the Commission
(or of any other Federal agency then administering the Exchange Act) thereunder,
all as the same shall be in effect at the time.
          “Governmental or Regulatory Authority” means any court, tribunal,
arbitrator, authority, agency, commission, official or other instrumentality of
the United States or any state, county, city or other political subdivision.

13



--------------------------------------------------------------------------------



 



          “Holder” has the meaning ascribed to it in the forepart of this
Agreement. “Holders” has the meaning ascribed to it in the forepart of this
Agreement. “Issuance” has the meaning ascribed to it in the recitals of this
Agreement.
          “Laws” means all laws, statutes, rules, regulations, ordinances and
other pronouncements having the effect of law of the United States or any state,
county, city or other political subdivision or of any Governmental or Regulatory
Authority.
          “License” means all licenses, permits, certificates of authority,
authorizations, approvals, registrations, franchises and similar consents
granted or issued by any Governmental or Regulatory Authority.
          “Liens” means any mortgage, pledge, assessment, security interest,
lease, lien, adverse claim, levy, charge or other encumbrance of any kind, or
any conditional sale Contract, title retention Contract or other Contract to
give any of the foregoing.
          “NASD” means the National Association of Securities Dealers, Inc.
          “Order” means any writ, judgment, decree, injunction or similar order
of any Governmental or Regulatory Authority (in each such case whether
preliminary or final).
          “Partnership Agreement” has the meaning ascribed to it in the forepart
of this Agreement.
          “Person” means any natural person, corporation, limited liability
company, general partnership, limited partnership, proprietorship, other
business organization, trust, union, association or Governmental or Regulatory
Authority.
          “Registrable Securities” shall mean and include the Depositary Units
owned by a Holder; provided, however, that Registrable Securities shall cease to
be Registrable Securities upon the consummation of any sale pursuant to a
registration statement or Rule 144 under the Securities Act.
          “Required Holders” has the meaning ascribed to it in Section 4.2(a) of
this Agreement.
          “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the Commission (or of
any other federal agency then administering the Securities Act) thereunder, all
as the same shall be in effect at the time.

14



--------------------------------------------------------------------------------



 



          “Subsidiaries” means all Persons in which the Company, directly or
indirectly, beneficially owns more than 50% of either the equity interests in,
or the voting control of, such Persons.
ARTICLE VI
MISCELLANEOUS
          Section 6.1 ENTIRE AGREEMENT. This Agreement supersedes all prior
discussions and agreements between the parties with respect to the subject
matter hereof and contains the sole and entire agreement between the parties
hereto with respect to the subject matter hereof.
          Section 6.2 WAIVER. Any term or condition of this Agreement may be
waived at any time by the party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the party waiving such term or condition. No waiver
by any party of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion. All remedies,
either under this Agreement or by Law or otherwise afforded, will be cumulative
and not alternative.
          Section 6.3 AMENDMENT. This Agreement may be amended, supplemented or
modified only by a written instrument duly executed by or on behalf of each
party hereto.
          Section 6.4 NO THIRD PARTY BENEFICIARY. The terms and provisions of
this Agreement are intended solely for the benefit of each party hereto and
their respective successors or permitted assigns, and it is not the intention of
the parties to confer third-party beneficiary rights upon any other Person.
          Section 6.5 ASSIGNMENT; BINDING EFFECT. This Agreement and any right,
interest or obligation hereunder may be assigned by Holder without the prior
written consent of the Company. This Agreement is binding upon, inures to the
benefit of and is enforceable by the parties hereto and their respective
successors and assigns.
          Section 6.6 HEADINGS. The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.
          Section 6.7 INVALID PROVISIONS. If any provision of this Agreement is
held to be illegal, invalid or unenforceable under any present or future Law,
and if the rights or obligations of any party hereto under this Agreement will
not be materially and adversely

15



--------------------------------------------------------------------------------



 



affected thereby, (a) such provision will be fully severable, (b) this Agreement
will be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part hereof, and (c) the remaining provisions of
this Agreement will remain in full force and effect and will not be affected by
the illegal, invalid or unenforceable provision or by its severance here from.
          Section 6.8 GOVERNING LAW. This Agreement shall be governed by and
construed in accordance with the Laws of the State of New York applicable to a
Contract executed and performed in such State, without giving effect to the
conflicts of laws principles thereof.
          Section 6.9 COUNTERPARTS. This Agreement may be executed in any number
of counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed and
delivered by the duly authorized officer of each party hereto as of the date
first above written.

                  AMERICAN REAL ESTATE PARTNERS, L.P.         By: American
Property Investors, Inc.,    
 
      Its general partner    
 
           
 
  By:   /s/ Keith Meister

 
   
 
  Name:   Keith Meister    
 
  Title:   Chief Executive Officer    

                  HOLDERS:    
 
                HIGHCREST INVESTORS CORP.,    
 
           
 
  By:   /s/ Richard Buonato

 
   
 
  Name:   Richard Buonato    
 
  Title:   Senior Vice President    
 
                ARNOS CORP.,    
 
           
 
  By:   /s/ Edward Mattner

 
   
 
  Name:   Edward Mattner    
 
  Title:   Vice President    
 
                CYPRUS, LLC         By: Barberry Corp., Managing Member    
 
           
 
  By:   /s/ Edward Mattner

 
   
 
  Name:   Edward Mattner    
 
  Title:   Authorized Signatory    
 
                GASCON PARTNERS         By:Cigas Corp., Managing General Partner
   
 
           
 
  By:   /s/ Edward Mattner

 
   
 
  Name:   Edward Mattner    
 
  Title:   President    

[signature page to AREP registration rights agreement]

 